Citation Nr: 1744089	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  17-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to Camp Lejeune Contaminated Water (CLCW) exposure.

2.  Entitlement to service connection for lung cancer, to include as secondary to CLCW exposure or adjustment disorder with depressed mood.

3.  Entitlement to service connection for hypertension, to include as secondary to adjustment disorder with depressed mood.

4.  Entitlement to service connection for brain aneurysm, to include as secondary to CLCW exposure or hypertension.

5.  Entitlement to service connection for irregular heartbeat, to include as secondary to CLCW exposure or adjustment disorder with depressed mood, lung cancer, prostate cancer, or hypertension.

6.  Entitlement to service connection for headaches, to include as secondary to adjustment disorder with depressed mood, lung cancer, prostate cancer, or hypertension.

7.  Entitlement to service connection for sleep disturbance, also claimed as sleep apnea.

8.  Entitlement to service connection for erectile dysfunction as secondary to all claimed disabilities and their medications.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for a skin disorder, to include as secondary to CLCW exposure.

12.  Entitlement to an initial rating in excess of 50 percent disabling for adjustment disorder with depressed mood.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1958 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2013, October 2014, May 2015, March 2016, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and Albuquerque, New Mexico.

The Board notes that the Veteran's complaints regarding a skin condition were initially claimed as skin rash on body and later characterized by the RO as generalized xerosis with very mild ichthyosis legs, suspect familial tendency.  However, given the differing diagnoses of record, the Veteran's claim has now been recharacterized as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Veteran originally claimed entitlement to service connection for sleep apnea; the evidence of record indicates that this is actually a claim for sleep disturbance and it has been recharacterized as such.  Id.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder, entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence of prostate cancer or symptoms shown in service, no medical evidence that a prostate condition manifested to a compensable degree within one year of service separation, and no medical evidence supported by objective, medical rationale linking the currently diagnosed prostate cancer to military service or to contaminated water exposure at Camp Lejeune.

2.  There is no evidence of lung complaints shown in service, no medical evidence that such a condition manifested to a compensable degree within one year of service separation, and the most probative evidence of record indicates that the condition is not causally related to the Veteran's active service or any incident therein, to include exposure to contaminated water at Camp Lejeune, and not causally related to or aggravated by any service-connected disability.

3.  Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the most probative evidence of record indicates that the Veteran's post-service hypertension is not causally related to his active service or any incident therein, and not causally related to or aggravated by any service-connected disability. 

4.  There is no evidence of brain aneurysm shown in service and no medical evidence supported by objective, medical rationale linking the currently diagnosed intracranial aneurysms to military service, to contaminated water exposure at Camp Lejeune, or to any service-connected disability.

5.  There is no evidence of irregular heartbeat shown in service, no evidence of an ongoing diagnosis of irregular heartbeat, and no medical evidence supported by objective, medical rationale linking such a condition to military service, to contaminated water exposure at Camp Lejeune, or to any service-connected disability.

6.  There is no evidence of headache complaints shown in service, no medical evidence that a headache condition manifested to a compensable degree within one year of service separation, and the most probative evidence of record does not indicate that the Veteran's occasional, stress-related headaches are causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

7.  The preponderance of the evidence is against a showing that the Veteran has a current diagnosis of sleep disturbance or sleep apnea.

8.  There is no evidence of erectile dysfunction shown in service and the most probative evidence of record does not indicate that the condition is causally related to the Veteran's active service or any incident therein, or causally related to or aggravated by any service-connected disability. 

9.  There is at least an approximate balance of positive and negative evidence as to whether a documented in-service injury to the Veteran's left knee has resulted in his current left knee disability, diagnosed as patellar osteophyte

10.  There is no medical evidence of hearing loss in service or for decades after service; the Veteran reported noticing the onset of hearing loss decades after service; and the medical evidence supports the conclusion the Veteran's hearing loss is a consequence of advancing age.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for lung cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for brain aneurysm are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

5.  The criteria for service connection for irregular heartbeat are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

6.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

7.  The criteria for service connection for sleep disturbance are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

8.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.310.

9.  The criteria for service connection for a left knee patellar osteophyte have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

10.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or manifestation to a compensable degree within one year of separation from service and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran's prostate cancer, lung cancer, hypertension, and migraine headaches are chronic disabilities and as such, presumptive service connection on a chronic basis will be considered.  Additionally, by internal agency materials, the VA Secretary has made clear that sensorineural hearing loss is considered subject to 38 C.F.R. § 3.309(a) as an "[o]rganic disease[] of the nervous system."  Appendix at 10 (VA Training Letter 10-02).  Because hearing loss has been found to be a chronic disease, the theory of continuity of symptomatology in service connection claims is applicable to that claim, as well.

Presumptive service connection may also be established for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.   A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during this period shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 38 C.F.R. § 3.307(a)(7) (effective March 14, 2017).  The following diseases shall, unless rebutted by affirmative evidence, be service-connected even though there is no record of such disease during service: (1) Kidney cancer, (2) Liver cancer, (3) Non-Hodgkin's lymphoma, (4) Adult leukemia, (5) Multiple myeloma, (6) Parkinson's disease, (7) Aplastic anemia and other myelodysplastic syndromes, and (8) Bladder cancer.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(f) (effective March 14, 2017).  

The Veteran has contended that his lung cancer, prostate cancer, irregular heartbeat, brain aneurysm, and skin disorder are due to his exposure to Camp Lejeune Contaminated Water (CLCW); however, these conditions are not recognized diseases associated with CLCW.

Prior to the issuance of 38 C.F.R. § 3.309(f) in 2017, the VA had issued preliminary internal guidance indicating that there was limited/suggestive evidence of an association between toxic environmental exposure at Camp Lejeune and fourteen diseases, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); VBA Training Letter 11-03 (April 27, 2011). 

However, in issuing the new regulation, the VA specifically concluded that there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight diseases listed in the regulation.  82 Fed.Reg. 4180.  Additionally, in the explanatory material published in the Federal Register, the VA noted that the Camp Lejeune Act provides medical care, but not compensation benefits, to veterans who served on active duty at Camp Lejeune for the 14 identified conditions "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  VA's more recent review of scientific evidence was undertaken to determine the appropriateness of establishing presumptions of service connection for claimants who served at Camp Lejeune.  As noted in the proposed rulemaking, this review included the analysis of several hazard evaluations on the chemicals of interest conducted by multiple bodies of scientific experts and was not an evaluation of the specific risks of exposure to contaminated water at Camp Lejeune.  VA's review resulted in the recognition that liver cancer and Parkinson's disease, two diseases that were not included in the Camp Lejeune Act, are conditions for which there is strong evidence of a causal relationship and evidence that the condition may be caused by exposure to the contaminants.  However, at this time, VA concludes that there is insufficient evidence to establish presumptions of service connection for the following diagnosed chronic disabilities in the Camp Lejeune Act: esophageal cancer, lung cancer, breast cancer, neurobehavioral effects, and scleroderma.  As noted in the notice of proposed rulemaking, none of the evidence reviewed concluded that there is a positive association between these conditions and the volatile organic compounds of interest.  82 Fed. Reg. 4178.

Although such diseases do not warrant presumptive service connection, service connection can also be granted on a direct basis for a disease not listed in 38 C.F.R. § 3.309(f), if there is evidence of a current disease or disability, evidence of exposure to contaminated water at Camp Lejeune, and a medical nexus between the two, supported by a sufficient scientific explanation.  Id.

Service connection may also be established on a secondary basis if there is evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. at 159.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has confirmed that the Veteran had service at Camp Lejeune and VA has conceded his exposure to contaminated water.  Because his claimed disabilities are not enumerated conditions under 38 C.F.R. § 3.309(f) for which presumptive service connection is warranted, service connection must be based upon a direct connection or other theory of entitlement.  Several other theories of entitlement have been put forth by the Veteran and will be considered herein.  

I.  Prostate Cancer

The Veteran's service treatment records (STRs) do not suggest and the Veteran does not contend that he had any complaint of or treatment for a prostate condition in service, or any endocrine or genitourinary condition.  Elevated prostatic specific antigens were discovered in August 1995 and he was diagnosed with prostate cancer in 1996.  Thereafter, he underwent radiation treatment.  He is currently on long-term anti-androgen therapy.  His VA medical history notes that his brother was also diagnosed with prostate cancer.

The Veteran's VA primary care physician (PCP) submitted a letter in August 2012 stating that his review of federal legislation found that prostate cancer is not potentially connected to Camp Lejeune water contamination.  He submitted another letter in September 2012 stating that he later found prostate cancer to be associated with CLCW exposure.

A CLCW VA examination was conducted in March 2013 at which the subject matter expert (SME) noted that prostate cancer has several known risk factors, with the most important being age, ethnicity, genetic factors, and possibly dietary factors.  Summarizing studies on the relationship of TCE exposure and prostate cancer, he stated that individuals with more than five years of occupational exposure showed a small excess risk of developing prostate cancer and individuals with any level of exposure to unsaturated halogenated hydrocarbons (like PCE and TCE) did not have a statistically significant elevated risk.  In summary, he found that individuals with occupational exposure to TCE have between a 1.0 and 1.3-fold risk of developing prostate cancer, and once greater than five years of exposure to PCE has occurred, there may be a risk for prostate cancer.  The SME determined that the Veteran's exposure of six weeks to CLCW was far shorter than that required to generate a cancer risk from PCE, usually considered elevated after five years exposure, and as such, it is less likely than not that his diagnosis is related to the TCE, PCE, vinyl chloride, or benzene contamination in the Camp Lejeune ground water.

An addendum VA opinion was obtained in February 2015 at which another CLCW SME confirmed the March 2013 opinion and stated that, assuming a fifty-five day exposure history estimate, there was no medical evidence that the levels of environmental contamination that were present at Camp Lejeune would cause his development of prostate cancer, and therefore it is less likely than not that his cancer is due to exposure to CLCW in service.

A private opinion was obtained in May 2016 from a registered nurse who noted the Veteran's statements that he showered twice per day and used CLCW for drinking and cooking during his time there.  She stated several of the studies used by the March 2013 CLCW SME were focused on cause of death, instead of incidence of prostate cancer, and as such, they may underestimate the relative risk between CLCW exposure and prostate cancer incidence.  She ultimately determined that the fact that most studies regarding CLCW and prostate cancer were mortality studies which complicated study interpretation.

As there is no evidence of symptoms, treatment, or diagnosis of prostate cancer manifesting to a degree of ten percent or more within one year of service, nor evidence of continuity of symptomatology, presumptive service connection on a chronic basis is not established.

The VA SMEs, the Veteran's treating PCP, and the private registered nurse all have the necessary education, training, and expertise to provide competent medical opinions.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

To be considered adequate for adjudication purposes, a medical opinion must be based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and be supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To this end, the Board finds that the August and September 2012 letters from the Veteran's PCP do not meet this standard, as no discussion of the Veteran's medical history and no rationale were provided.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As such, the Board finds that the March 2013 and February 2015 CLCW SME opinions are most probative.  Although the May 2016 private opinion discusses the relevant medical literature at length, she is unable to provide a nexus opinion connecting the Veteran's CLCW exposure and his prostate cancer diagnosis.  Although the SME opinions did rely upon one mortality study, as pointed out in the private opinion, other scientific studies and the VA examiner's expertise on this subject also formed the basis of the opinion.  Additionally, other factors relevant to the Veteran's experience were pointed to as known risk factors for developing prostate cancer.  Accordingly, the Board finds the CLCW SME opinions to be most probative and persuasive, and therefore, direct service connection for prostate cancer is not warranted.

II.  Lung Cancer

The Veteran has claimed entitlement to service connection for lung cancer, to include as secondary to CLCW exposure and/or to his service-connected adjustment disorder.

The Veteran's STRs do not suggest and the Veteran does not contend that he had any complaint of or treatment for a respiratory condition in service, to include lung cancer.  The Veteran reported that he smoke cigarettes from age fifteen until he was diagnosed with prostate cancer in 1995.  He was diagnosed with squamous cell carcinoma in June 2003 and underwent lung resection and chemotherapy treatment.  His lung cancer recurred in 2016 and the Veteran underwent further treatment.  His VA medical history includes that his father died from lung cancer at age 51 and was a smoker.

In the August and September 2012 letters submitted by the Veteran's VA PCP, he stated that his review of federal legislation showed that lung cancer is considered to potentially be connected with CLCW.

The SME conducting the March 2013 CLCW VA examination determined that the relative risks from the Veteran's smoking were substantially greater than the relatively small risk from halogenated hydrocarbons exposure he experienced at Camp Lejeune.  The risk from cigarette smoking was shown in reviewed medical studies to be in the range of 10 to 15, and the risk from occupational exposures to be generally in the range of 2 to 3 or substantially lower.  He concluded that the Veteran's lung cancer was far more likely to result from smoking than from exposure to ground water.

The Veteran's PCP submitted another letter in June 2013 stating that because the Veteran had been a non-smoker for eight years at the time of his lung cancer diagnosis, his risk of cancer was dramatically reduced.  He compared the connection between CLCW exposure and cancer with the association between diabetes mellitus and prostate cancer with Agent Orange herbicide agent exposure.  Another letter from the Veteran's PCP submitted in April 2014 stated that because of his reduced risk of developing cancer by virtue of being an ex-smoker, and due to evidence of a connection between CLCW exposure and lung cancer, he believed it is more likely than not that the Veteran's lung cancer was caused by the contaminated water. 

An addendum VA opinion was obtained in February 2015 at which another CLCW SME found that although the Veteran was at a lowered risk as an ex-smoker, the fact that he developed lung cancer took him out of the realm of most medical studies that show increased risk in former smokers as opposed to the never-smoking population.  The expert concluded that even at the Veteran's fifty-five day exposure history estimate, there was no medical evidence that the levels of environmental contamination that were present at Camp Lejeune would cause his development of lung cancer.  He decided that it is medically less likely than not that the Veteran's lung cancer was due to his CLCW exposure.

A private opinion was submitted in May 2016 from a registered nurse who determined that because of the inherent limitations in research studies, one could not exclude the Veteran's Camp Lejeune exposure as a contributing factor in his lung cancer.  She stated that even if it was assumed that it is as likely or more likely than not that his smoking caused his lung cancer, his cigarette smoking increased to one to two packs per day while in the military as a way to self-medicate his service-connected mood disorder.  She concluded that it was as likely as not that the Veteran smoked cigarettes and consumed alcohol as a way to self-medicate his mood disorder.

A VA opinion was obtained in November 2016 which found that the medical records failed to support the Veteran's claim that he smoked cigarettes to self-medicate his mood disorder.  She stated that although there is a known association between tobacco use and mental health, the Veteran began smoking years before he joined the military and continued to smoke for approximately 40 years, quitting only when he received a diagnosis of prostate cancer.  He did not resume the use of tobacco during the next 20 years, despite encountering multiple major stressors during that time, including the death of friends, a diagnosis of and treatment for lung cancer, financial difficulties, and another bout of treatment for lung cancer.  She determined that if the Veteran's service-connected adjustment disorder were the primary reason for his tobacco use, it would be expected that the tobacco use would resume or increase in the presence of significant psychosocial stressors, which are known causal factors and exacerbators of adjustment disorder.  As this was not the case, the examiner concluded that it was less likely than not that his cigarette smoking was used to self-medicate the symptoms associated with his adjustment disorder. 

As there is no evidence of symptoms, treatment, or diagnosis of lung cancer manifesting to a degree of ten percent or more within one year of service, nor evidence of continuity of symptomatology, presumptive service connection on a chronic basis is not established.

There are conflicting medical opinions regarding a direct theory of entitlement and a secondary theory of entitlement to service connection.  In applying the criteria of Nieves-Rodriguez to the conflicting medical opinions, the VA examiners, the Veteran's PCP, and the registered nurse are all shown to have reviewed the medical record and to be fully informed of the medical history.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App at 304.  

As regards a direct theory of entitlement, a broad application of a treating physician rule (giving greater weight to opinions of treating physicians) has been explicitly rejected by the Court of Appeals for Veteran's Claims (Court).  See White v. Principi, 243 F.3d 1378, 1381 (Fed.Cir. 2000).  A "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The medical opinion provided by the CLCW examiner in March 2013, and endorsed by the CLCW reviewer in February 2015, contains a detailed clinical rationale based on enumerated medical studies showing why the Veteran's lung cancer is more likely associated with his 40-year smoking history.  By comparison, the letters provided by the Veteran's PCP offer essentially conclusory opinions, with minimal supporting rationale.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. at 382.  In sum, the Board finds the opinions of the VA examiners to be better-supported and accordingly more probative than the opinion of the Veteran's PCP.  

As regards the claim for secondary service connection, the VA examiner's opinion is based on a factual reading of the record and contains sound reasoning supporting its conclusion.  The registered nurse's opinion relies wholly upon the Veteran's lay statements that he smoked cigarettes to self-medicate and does not include an assessment of the clinical evidence of record regarding his documented tobacco use and non-use over time, as related to his adjustment disorder.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Based on the above, the Board finds that the November 2016 VA opinion is more probative than the May 2016 private opinion regarding a connection between the Veteran's lung cancer and his service-connected adjustment disorder.  As such, under all considered theories of entitlement, service connection for lung cancer is not warranted.

III.  Hypertension
	
The Veteran has claimed entitlement to service connection for hypertension, to include as secondary to his service-connected adjustment disorder.

The Veteran's December 1957 service entrance examination report listed a blood pressure reading of 110/80.  There were no complaints of symptoms, diagnoses, or treatment for hypertension in his STRs.  His January 1962 separation examination report listed a blood pressure reading of 108/72.  

While being treated for prostate cancer in November 1996, the Veteran displayed an elevated blood pressure.  Upon discovery of two intracranial aneurysms in 2003, he was diagnosed with hypertension and began undergoing pharmaceutical therapy to control his blood pressure.  An April 2005 medical record noted that hypertension runs in his family and a September 2006 VA treatment record noted that he suffered from essential hypertension.  From December 2015 to the present, the Veteran's condition has been characterized in VA medical records as "benign essential hypertension."   He takes daily medication and routine examinations have indicated that his blood pressure is stable.

In January 2016, the Veteran displayed pulmonary hypertension after a routine VA echocardiogram.  The treating cardiologist determined that it was most likely related to his underlying pulmonary disease and prior pneumonectomy from lung cancer and stated that heart disease seemed less likely to be a significant contributor.

In March 2016, the Veteran underwent a VA examination which confirmed his diagnosis of hypertension and that he takes medication to control the condition.  Upon examination, there were three normal blood pressure readings.  The examiner noted that the Veteran needed to avoid strenuous activity if his blood pressure was not well-controlled.  An opinion on service connection was deferred.

In January 2017, a VA opinion was obtained which, noting the medical records indicating that hypertension runs in the Veteran's family and that he has been diagnosed with essential hypertension, stated that essential hypertension is responsible for 95 percent of all hypertension.  The clinician reviewed the Veteran's vital signs going back to 2009 and found no correlation between blood pressure readings and the Veteran's mental state.  She stated that mood disorder is not listed as a cause of hypertension by the National Committee on the Detection, Treatment, and Prevention of High Blood Pressure, a branch of the National Heart, Lung, and Blood Institute, the nation's authority on hypertension for decades.  An addendum opinion provided by the same clinician in March 2017 determined that the Veteran's hypertension was not aggravated by the service-connected mood disorder or by the medications he takes for the condition, citing the rationale in the January 2017 opinion.

A private medical opinion was submitted in May 2017 which stated that the Veteran's service-connected adjustment disorder with depressed mood is a depressive disorder and that there is limited data suggesting that depression may precede and even cause the later development of hypertension and other adverse cardiovascular conditions, although study authors have all recommended further study.  She continued that while a causal relationship is still being elucidated, the medical literature is quite clear that depression and other mood disorders aggravate comorbid hypertension beyond their natural history.  She concluded that given the medical literature, and the Veteran's diagnosis of hypertension with complications of cerebral aneurysms, it is at least as likely as not that his hypertension is aggravated by his service-connected adjustment disorder with depressed mood.

As there is no evidence of symptoms, treatment, or diagnosis of hypertension in service or manifesting to a degree of ten percent or more within one year of service, nor evidence of continuity of symptomatology, neither direct service connection nor presumptive service connection on a chronic basis has been established.

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the studies relied upon by the private clinician fall into this general category and in fact, do not go so far as to confirm a causal relationship between depression and hypertension.  Although the literature review is combined with the opinion of a medical professional, the clinician here did not specifically discuss the Veteran's clinical test results and medical history, other than to note that he has good compliance with his medication therapy and good control of his blood pressure.  She did not discuss how in the Veteran's specific history, his hypertension has been affected by his service-connected adjustment disorder.  As the VA examiner reviewed both the Veteran's blood pressure readings and reviewed records regarding his mental state going back to 2009, and determined there was no correlation, the Board finds that opinion, also based upon review of accepted medical literature, to be more probative.  Additionally, the VA examiner reviewed the effects of the Veteran's medications used to treat his adjustment disorder and likewise, found no correlation.  

As such, the Board finds that proximate causation or aggravation has not been shown by the most probative medical evidence of record.  Therefore, service connection on a secondary basis is not merited.

IV.  Brain Aneurysm

The Veteran has claimed entitlement to service connection for brain aneurysm, to include as secondary to CLCW exposure and/or to hypertension.

The Veteran's STRs do not suggest and the Veteran does not contend that he had any complaint of or treatment for a vascular condition in service, to include brain aneurysm.  He has a current diagnosis of intracranial cerebral aneurysms at the bifurcation of the internal carotid artery, on the right middle cerebral artery, and on the left communicating segment internal carotid artery.  He underwent a coiling treatment in October 2013 to reduce his risk of rupture and bleeding.  He is routinely monitored by VA clinicians and the most recent CT scans indicate similar findings as previous examinations.

At the March 2013 CLCW VA examination, the SME determined that there was no data to support an association of aneurysms and exposure to halogenated hydrocarbons.  He stated that Up-to-Date, standard textbooks, and literature reviews failed to mention any possible association, and that he is unaware of a mechanism by which such an effect could occur.  He concluded that it was less likely than not that the Veteran's aneurysms were related to exposure to the CLCW.

The February 2015 CLCW SME referred to a study in which 72 percent of aneurysm patients were smokers, and noted that multiple studies have implicated smoking in the development of the intimal vascular damage that is considered key to the development of vascular disease including aneurysms.  He continued that there has not been medical evidence linking TCE, PCE, and benzene to the development of vascular disease at the environmental levels that were observed at the Camp Lejeune site.  He determined that it is less likely than not that the Veteran's aneurysms are due to his military service and exposure to CLCW.

A May 2017 private opinion stated that the most common cause of aneurysms, including cerebral aneurysms, is hypertension.  She noted other risk factors such as diabetes, obesity, copper deficiency, tobacco and alcohol use, and infections.  She concluded that because the Veteran has a history of hypertension, it is at least as likely as not that his cerebral aneurysms are secondary to his hypertension.

The Board finds the March 2013 and February 2015 CLCW opinions to be competent, credible, and probative regarding a potential nexus between CLCW exposure and the Veteran's brain aneurysms.  As such, direct service connection is not warranted.  Because the Veteran is not service-connected for hypertension, a secondary theory of causation is also not supported.  

V.  Irregular Heartbeat

The Veteran has claimed entitlement to service connection for irregular heartbeat, to include as secondary to CLCW exposure and/or adjustment disorder, lung cancer, prostate cancer, or hypertension.

The Veteran's STRs do not suggest and the Veteran does not contend that he had any complaint of or treatment for an irregular heartbeat in service.  At the June 2017 hearing, he stated that he first noticed a racing heartbeat four to five years after service.  He was prescribed daily digoxin in July 2003 by a private provider in conjunction with his lung resection, at which time "no cardiac arrhythmias" were noted.  A VA primary care note from February 2009 indicated that digoxin had resulted in good control of supraventricular tachycardia and his VA providers chose to continue the pharmaceutical regimen, though no diagnosis was made.  Numerous subsequent VA and private treatment records indicated no murmurs, skipping, galloping, syncope, or palpitations, and included normal heart rate readings.  

After the CLCW VA examination in February 2015, the SME stated that the Veteran's diagnosis of supraventricular tachycardia was not a condition that is medically expected to be associated with TCE, PCE, and benzene at the levels of water contamination that were noted in the Camp Lejeune site.  He concluded that it was less likely than not that the Veteran's arrhythmia is due to his military service and exposure to CLCW.

A September 2016 VA medical opinion stated that a review of the past two years of VA medical records indicated no evidence of supraventricular tachycardia.  The Veteran was admitted to the hospital in August 2016 regarding his relapsed lung cancer and he had a normal heart rate of 64, and denied heart racing and palpitations, which are symptoms of supraventricular tachycardia.

The February 2015 opinion is competent, credible, and probative regarding a nexus between CLCW exposure and the Veteran's irregular heartbeat.  No further medical evidence has been presented to suggest a correlation between CLCW exposure and irregular heartbeat.  Therefore, direct service connection is not warranted.  

As regards a theory of secondary service connection, the September 2016 opinion indicated that there is no current diagnosis for an irregular heartbeat.  The Veteran himself indicated he had not experienced any symptoms of tachycardia in August 2016.  Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Throughout the pendency of the appeal, there are no clinical findings or vital sign records indicating an ongoing diagnosis of irregular heartbeat or supraventricular tachycardia.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, secondary service connection is not merited.

VI.  Headaches

The Veteran has claimed entitlement to service connection for headaches, to include as secondary to adjustment disorder, lung cancer, prostate cancer, or hypertension.

The Veteran's STRs do not suggest and the Veteran does not contend that he had any complaint of or treatment for headaches in service.  VA medical records from January 2009 indicated that the Veteran experienced occasional headaches, relieved with Tylenol.  A private medical treatment record indicated in 2011 that the Veteran had an eye strain and headache, which was noted as resolved.  In December 2012, he reported having headaches and requested an eye examination for new glasses.  In June 2015, he stated that he took hydrocodone for his headaches, which occurred two to three times a week due to his aneurysms.  In December 2016, the Veteran reported that the hydrocodone was not helping his headaches, which were worse with stress.  In January 2017, a VA medical record indicated that he experienced occasional stress-related headaches.

A VA medical opinion was obtained in January 2017.  The clinician acknowledged that the Veteran does have headaches, but that a review of VA records indicated that they were described as occasional and related to stress.  She noted that this was a common human experience, especially in the Veteran's setting, as he had recently been diagnosed with inoperable lung cancer and had three brain aneurysms discovered that month.

The May 2017 private opinion stated that elevated overnight blood pressures have been implicated in causing chronic headaches.

As there is no evidence of symptoms, treatment, or diagnosis of headaches in service or manifesting to a degree of ten percent or more within one year of service, nor evidence of continuity of symptomatology, neither direct service connection nor presumptive service connection on a chronic basis has been established.

Additionally, there is no relevant medical evidence to suggest that the Veteran's headaches are proximately caused or aggravated by his service-connected adjustment disorder.  His treating VA medical providers and the clinician who submitted the January 2017 opinion have found the headaches to be occasional and stress-related, with understandable exacerbation given the Veteran's recent lung cancer diagnosis and aneurysms.  No correlation between his headaches and adjustment disorder has been suggested.  Therefore, service connection on a basis of secondary causation or aggravation to adjustment disorder is not merited.  As the Veteran is not service-connected for lung cancer, prostate cancer, or hypertension, he cannot be secondarily connected to those conditions.

VII.  Sleep Disturbance

The Veteran has claimed entitlement to service connection for sleep disturbance, also claimed as sleep apnea.

In the Veteran's STRs, there is a notation that while on his way from a parking lot to his bunk at 5:30 AM, he fell asleep and thus, reported late to duty and received a warning.  No further sleep disturbances or complaints were noted in service or upon separation.

The Veteran's post-service medical treatment records contain complaints of difficulty sleeping and staying asleep.  VA records indicated that he is prescribed hydroxyzine pamoate to take at bedtime as needed for sleep.  There are no diagnoses of a sleep disorder or condition.  At the June 2017 hearing, the Veteran's representative indicated that the claimed sleep disturbance is a symptom of his other medical conditions, possibly the residuals of lung cancer.

The Board finds that there is no relevant diagnosis or showing of a current disability.  Brammer, supra.  Therefore, there is no basis for service connection.  Whereas the Veteran's difficulties sleeping are relevant to his other claimed disabilities, they are considered herein.

VIII.  Erectile Dysfunction 

The Veteran has contended entitlement to service connection for erectile dysfunction as secondary to all claimed disabilities and their medications.

The Veteran's STRs do not suggest and the Veteran does not contend that he had any complaint of or treatment for erectile dysfunction in service.  The Veteran stated that he first had the condition in the 1970s and attributed it to his mood disorder and heavy drinking and noted that it had never completely resolved.  He was diagnosed in 2016 and is prescribed medication for the condition.

In March 2016, the Veteran underwent a VA examination.  The clinician determined that the etiology of his erectile dysfunction was likely multifactorial, including age and history of prostate carcinoma with radiation therapy and hormonotherapy.  

Another VA opinion provided in March 2016 stated that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his adjustment disorder with depressed mood.  The clinician stated that the Veteran had a history of erectile dysfunction since the radiation treatment he received for prostate cancer in 1995, and noted that radiation treatment has an adverse impact on erectile function.  He added that the Veteran is on long-term anti-androgen therapy with bicalutamide which would also affect libido.

Another VA opinion was obtained in January 2017, which confirmed the findings of the March 2016 examiner and stated that the erectile dysfunction began with radiation treatment for prostate cancer.  An addendum opinion from March 2017 stated that the Veteran's erectile dysfunction was also not aggravated by his service-connected mood disorder or the medications for it, based on her January 2017 opinion regarding the etiology of the disorder.

The medical evidence of record attributes the Veteran's erectile dysfunction to the radiation treatment for prostate cancer and subsequent anti-androgen therapy.  As there is no medical evidence supportive of a causation or aggravation theory, secondary service connection is not warranted.

IX.  Left Knee

In a February 2016 statement, the Veteran reported that in March 1960, he was driving a "mule" Army vehicle on sand that overturned, pinning his left leg down.  He stated that although the mule severely hurt his leg, it did not crush it completely as it would have had he been driving on hard ground.  He further reported that after the incident he had a limp and could not stand or walk and experienced leg pain that would come and go several times a day for two years, after which he experienced constant pain.

The Veteran's STRs contain documentation that he suffered the mule accident in March 1960 and was evaluated in September 1960 after complaints of the left leg "giving way," feeling weak, and causing pain after prolonged standing or marching.  An x-ray examination was normal and he exhibited full range of motion, and good stability of the joint.  The examiner's provisional diagnosis was "possible old ligament or cartilage injury" of the left knee.  Exercises were recommended.

In May 1961, the Veteran reported that his left knee gave way.  Upon examination he had full range of motion without pain and his ligament was intact.  He experienced pain upon deep knee bending.  An Ace bandage was prescribed.

In September 1961, the Veteran complained that his knees were hurting and the use of a whirlpool was prescribed.  In November 1961, the Veteran reported that his knee had been aching after prolonged standing.  After reviewing the Veteran's history, the examiner determined the injury was still ligamentous in nature and prescribed the use of a whirlpool.

The Veteran has testified in the June 2017 hearing that he did not seek medical treatment during the timeframe when he was using alcohol excessively, except to enter several rehabilitation programs.  He first began regular private and VA medical treatment following his diagnosis of prostate cancer in 1995.  The first relevant post-service medical treatment record is a bone imaging scan done in October 1996 which indicated arthritis in his right knee, but not his left.  An x-ray examination done in July 2015 found a very tiny osteophyte or a bone spur on the left knee.

The Veteran underwent a VA examination in December 2015.  His left knee exhibited abnormal range of motion (flexion 15 to 100 degrees, extension 100 to 15 degrees), pain upon examination and weight-bearing, patella rub, crepitus, instability of station, disturbance of locomotion, and interference with standing.  It was noted that the Veteran uses a cane.  The examiner stated that x-ray examination revealed an osteophyte on the patella tendon and no degenerative joint disease within the medial or lateral compartment of the knee.  He found that the damage to the knee was minimal for an accident that occurred 55 years ago, that one would expect greater damage in a symptomatic chronic injury, and that it would be mere speculation to relate the current osteophytosis and knee pain to the active duty incident.

A VA MRI was conducted in February 2016 and the impression was negative for ligamentous disruption, with minimal free edge fraying of the lateral meniscus body, and predominantly mild patellofemoral compartment (and to a lesser degree lateral compartment) chondromalacia for age.

Another VA examination was conducted in March 2016 at which the Veteran's left knee exhibited abnormal range of motion (flexion 0 to 110 degrees, extension 110 to 0 degrees), pain on examination and weight-bearing, diffuse tenderness, and medial instability.

A clarifying opinion regarding nexus was obtained in February 2017 which stated that the Veteran's left knee condition is less likely than not related to the in-service injury to the left knee because there is no evidence that the 1960 injury became a chronic condition as no mention is found in the STRs after September 1961 and no documents are found in the available records from 1962 until 2015 to be able to establish chronicity of the condition for that interval or to be able to establish a causal link between the in-service condition and the current condition.  

A private physician's opinion was submitted in May 2017.  The clinician agreed with the December 2015 VA examiner that no degenerative joint disease was exhibited, but stated that the examiner did not adequately address the findings of the patellar osteophyte.  She found that the patellar osteophyte was radiographic evidence of a ligamentous injury in the left knee.  Citing a medical treatise, she noted that an osteophyte is an abnormal calcification and takes months to years to develop on x-ray, so a history of a normal x-ray at the time of the injury and an abnormal x-ray now is entirely consistent.  She continued that the osteophyte itself may cause symptoms, or it may provide an indication of a past injury that helps to localize the symptoms.  She concluded that, given that the Veteran was diagnosed and treated for a ligamentous injury of the left knee while in military service and continues to have chronic symptoms of a ligamentous injury from that injury, it is more likely than not that his left knee condition is caused by his military service.

The Board finds that the private physician has provided a competent and credible medical opinion regarding the etiology of the Veteran's left knee pain sufficient to establish a causal link between the in-service injury and the current condition.  The Veteran's lay testimony regarding his lack of medical treatment during his period of alcohol abuse provides a plausible explanation for a lack of medical records establishing chronicity.

Given the STR evidence of in-service incurrence, the diagnosis of an osteophyte on the patella tendon, and the private physician's medically credible opinion on the history of onset and progression, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise that the Veteran suffers from a left knee disorder, patellar osteophyte incurred in service.  38 C.F.R. § 3.303(d).

X.  Bilateral Hearing Loss

The Veteran's December 1957 entrance examination report indicated that a whisper test revealed normal hearing bilaterally (15/15).   His personnel records show that he served as a rifleman, anti-tank assaultman, gunner, and guard in service.   His January 1962 separation examination report indicated normal hearing bilaterally (15/15).  He has no documented civilian occupation noise trauma.

A VA examination in January 2015 indicated that the Veteran has sensorineural hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner determined that there was no evidence to establish chronicity or continuity of care, as the Veteran reported a gradual onset of bilateral hearing loss which he first noticed two to three years ago.  

In May 2017, an opinion from a private physician was submitted which noted that the noise emitted by the artillery fire and recoilless rifles to which the Veteran was exposed in service was in the range of 149-188 decibels, enough to cause permanent damage after brief exposure.  She disagreed with the VA examiner's finding that the Veteran's hearing loss was not related to his military service, due to his delayed presentation.  She stated that based on her clinical experience, nearly every patient with sensorineural hearing loss has a delayed presentation to care, as the symptoms occur gradually and are often more bothersome to family and friends than to the patients themselves.  She continued that the natural history of the disease is that the hearing loss takes years to develop to clinical significance.  Although acknowledging the role of further insults (an apparent reference to additional noise exposure) she determined that based on the documented in-service exposure to excessive noise, it is at least as likely as not that the Veteran's current diagnosis of bilateral hearing loss is related to military service.

At the June 2017 hearing, the Veteran reported that he was exposed to traumatic noise while operating a 106 recoilless rifle as a gunner.  He testified that as a gunner, he was right up on the munitions and that the back blast was an arm's length away.  He noted that no hearing protection was provided.  The Veteran stated that he noticed ringing in his ears two years after service and then noticed gradual hearing loss.  He reported that he had not undergone any hearing tests during the period in his life when he was abusing alcohol, and did not pay attention to his hearing loss or his physical well-being at that time.  He testified that when he got sober following his cancer diagnosis in the mid-1990s, he was more sociable, around more conversation rather than being isolated, and began taking better care of himself.  At that point, he noticed the difference in his hearing and stated that it had gotten really outrageous in the past ten years.  He currently is prescribed hearing aids.

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.  Although the Veteran has reported recently that he first noticed difficulty hearing following time spent in the military, the record does not reflect, nor does the Veteran otherwise contend, that he has been treated for hearing loss at any time prior to 2014 or 2015.  Because there is no evidence demonstrating that a compensable degree of hearing loss had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

The clinical results of the audiological examinations demonstrate that the Veteran has bilateral hearing loss disability for VA purposes.  He likewise was exposed to the sounds of the equipment and weapons common to the military experience.  The Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  His complaints regarding ringing in his ears are not pertinent, but his testimony regarding a gradual loss of hearing that he discovered when he became sober in the mid-1990s leaves a period of more than 30 years post service with no evidence of hearing loss.  When coupled with the service treatment records which affirmatively show no hearing loss complaints, one is left with a period of approximately 55 years without evidence of hearing loss. (The Veteran was born in 1940.)  This weighs against any conclusion the Veteran's hearing loss was incurred during his period of service in the late 1950's and early 1960s.  Although one examiner linked the Veteran's hearing loss to military noise exposure, this person at the same time acknowledged the role further insults play in the eventual presentation of disability.  This is, in fact, consistent with the VA examiner's adverse conclusion the in-service noise exposure did not produce the Veteran's current disability, as it was considered a consequence of the Veteran's advancing age.  

What this record shows is it is the accumulation of hearing insults over years which produce disability.  The accumulation necessarily includes the period of service, but given the relatively brief period of time in service, the in-service records that fail to show any hearing loss or hearing loss complaints, and the decades that elapse before any disability is seen, it is not reasonable to conclude the disability was produced by in-service noise.  Under these circumstances, the Board finds the greater weight of the evidence is against the claim for service connection for bilateral hearing loss.  


ORDER

Service connection for prostate cancer is denied.

Service connection for lung cancer is denied.

Service connection for hypertension is denied.

Service connection for brain aneurysm is denied.

Service connection for irregular heartbeat is denied.

Service connection for headaches is denied.

Service connection for sleep disturbance is denied.

Service connection for erectile dysfunction is denied.

Service connection for a left knee disability is granted.

Service connection for bilateral hearing loss is denied.


REMAND

I.  Skin Condition

In December 1961, the Veteran was treated in-service for irritation in the toe region due to working in one inch of water in galley duty.  He was advised to apply medication for two days.  Post-service, the Veteran has been diagnosed with benign lesions on his face, and rashes, eczema, a cluster of erythematous vesicles, venous stasis changes with scabbing, generalized xerosis, and mild ichthyosis on his lower extremities.  At the June 2017 hearing, he described a condition of "alligator skin" on his arms and lower legs.

The Veteran has not been afforded a VA examination regarding his skin condition.  The evidence of skin irritation in service and of a current ongoing disorder, along with a lack of information available regarding the etiology of his condition, meets the "low bar" necessary to trigger VA's duty to provide an examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  

II.  Adjustment Disorder with Depressed Mood

The Veteran contended in his June 2017 hearing testimony that since his service-connected adjustment disorder with depressed mood was last rated, his condition has worsened.  He cited anger issues brought out in mental health therapy, increased sleep disturbances and social isolation, and incidences of racism or prejudice seen on television triggering memories of his military experiences with racism.  Therefore, a new examination is required to determine the severity of the Veteran's adjustment disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

III.  TDIU

Because the Veteran's claims regarding service connection for a skin condition and an increased initial rating for adjustment disorder are ongoing, a decision regarding TDIU benefits would be premature.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA dermatological examination to ascertain the nature and etiology of any skin disorder.  Any and all diagnoses should be identified and discussed.

The examiner is asked to:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability had its onset in service, is related to his conceded Camp Lejeune Contaminated Water exposure, or is otherwise the result of a disease or injury in service.

b.  Provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures.

c.  If the needed opinion cannot be provided without resort to speculation, the examiner is to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  Schedule the Veteran for a VA psychiatric evaluation to ascertain the severity and manifestations of his service-connected adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, provide a supplemental statement of the case, afford the Veteran and his representative an adequate opportunity to respond, and return the issues to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


